Citation Nr: 1753166	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-38 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include amnesia and blackouts.

4.  Entitlement to service connection for sciatica.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia, to include whether the reduction of the rating from 20 percent to 10 percent effective November 1, 2011 was proper.
7. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Debski, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 1980 and from September 1980 to September 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, the Board remanded these matters for additional development and/or to ensure due process.

The January 2013 Board decision also remanded a claim of service connection for a psychiatric disability.  A March 2017 rating decision granted service connection for major depressive disorder, resolving that matter.

Notably, the Veteran has legally changed his name, as reflected above.

The matters of the rating for left knee chondromalacia, to include the propriety of a reduction in the rating, and entitlement to a TDIU rating and to SMC based on the need for aid and attendance or at the housebound rate are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied the Veteran service connection for a sleep disorder, essentially on the basis that there was no evidence that any such disability may be related to his service. 

2.  Evidence received since the August 2005 rating decision does not tend to show the Veteran has a sleep disorder related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a sleep disorder; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed August 2005 rating decision denied the Veteran service connection for a back disability, essentially on the basis that such disability was not shown to be related to his service. 

4.  Evidence received since the August 2005 rating decision does not tend to show that any low back disability the Veteran might have may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed August 2005 rating decision denied the Veteran service connection for [disability manifested by] blackouts and amnesia, essentially on the basis that there was no evidence that any such disability is etiologically related to service or a service-connected disability.
6.  Evidence received since the August 2005 rating decision does not tend to show that any amnesia and blackouts may be residuals of a head injury in service;; does not relate to an unestablished fact necessary to substantiate a claim of service connection for residuals of a head injury, to include amnesia and blackouts; and does not raise a reasonable possibility of substantiating such claim.

7.  Sciatica was not manifested in, and is not shown to be etiologically related to, the Veteran's service.

8.  A right ankle disability was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service or was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a sleep disorder may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received, and the claim of service connection for residuals of a head injury, to include amnesia and blackouts, may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  Service connection for sciatica is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  Service connection for a right ankle disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a September 2008 letter.  It provided the Veteran the notice required in claims to reopen; advised him of the basis for the previous denial of the claims of service connection for a sleep disorder, a lumbar spine disability and residuals of a head injury, and that new and material evidence was required to reopen the claims; provided the definition of new and material evidence; suggested what type of evidence would be new and material; and identified what was needed to substantiate the underlying service connection claims. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He was not afforded VA examinations to confirm the existence and ascertain the etiology of sciatica or a right ankle disability. As there is either no evidence that such disabilities may be etiologically related to his service or to a service-connected disability, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  

The Board also finds that (regarding the matters addressed on the merits below) there has been substantial compliance with the January 2013 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in February 1986 he was seen following a fall from a ladder; his complaints pertained only to the left knee.  A July 1991 report of medical history notes that the Veteran denied dizziness or fainting spells, a head injury, swollen or painful joints, a bone or joint deformity, recurrent back pain and frequent trouble sleeping.  On July 1991 service separation examination, the spine, lower extremities and a neurological examination were normal.

On November 2002 VA general medical examination, the Veteran stated that he had a history of a slight stroke earlier that year, with no residuals.  He also reported a history of chronic back pain since a motor vehicle accident (MVA) in 1998.  The diagnoses were chronic low back pain with lumbar spine degenerative disc disease and cerebrovascular accident by history, without residuals.  

VA outpatient treatment records show that in December 2002, the Veteran complained of low back pain.  He related that he has had low back pain since 1998 (when he was involved in a MVA), indicating that the car he was driving was rear-ended, and that he had experienced back pain since then, with numbness down both legs.  The diagnostic impression was L5-S1 degenerative disc disease.  In January 2003, he stated that his sleep was very poor, averaging one or two hours a night.  In May 2003, he again stated that his sleep was poor.  He also reported poor memory.  He had medication prescribed for his sleep complaints.  In September 2003, he reported problems with chronic insomnia.  In March 2004, he provided a history of two head injuries.  It was noted that he appeared to have posttraumatic amnesia for one or both of the injuries.  He related that he fell down stairs aboard ship, striking his head.  It was noted that he might or might not have been knocked unconscious and might or might not have gone to sick bay.  He also related that at his last duty station in the Philippines, he was ashore and was struck by a car while riding a bicycle.  He pointed to a scar on his forehead.  The examiner noted that he did so almost mechanically.  He also said that the scar was seemingly the only evidence in for someone who was completely lacking in personal memory of the event.  The Veteran stated that he had blacked out twice in the last four months.  Possible syncope was noted.  

VA outpatient treatment records show that in July 2004, the assessments were sleep disorder not otherwise specified and rule out narcolepsy.  The Veteran was seen for management of a sleep disorder and syncope.  He complained of daytime sleepiness and difficulty attaining sleep.  In September 2004, he was seen for evaluation of syncopal episodes and probable sleep apnea.  The examiner noted that the Veteran remained somnolent much of the time, but became much more attentive when discussing disability paperwork that had to be completed.  It was noted later that month that a work-up for syncope, to include ultrasound of the carotids, a nuclear stress test and Holter monitoring, were all normal.  The diagnostic impression was orthostatic hypotension.  

An August 2005 rating decision denied service connection for back pain, posttraumatic amnesia, blackouts and a sleep disorder.  It was noted that: the Veteran's STRs are silent regarding such conditions; there was no confirmed diagnosis of amnesia; and that, since service connection was not established for amnesia, service connection for blackouts and a sleep disorder as secondary to amnesia could not be established.  The Veteran was notified of the rating decision, and did not appeal it.

VA outpatient treatment records received subsequent to the August 2005 rating decision show that on June 1997 systems review, it was noted there was no history of a head injury, dizziness or syncopal attacks.  On August 2004 neurological consultation, the Veteran had a history of several syncopal episodes, beginning in December 2002.  He recalled lying on his bed and waking after having had a blackout.  Extensive evaluation at a private facility included a normal head CT.  In April 2006, the Veteran stated that his wife told him that she had always noticed him to have problems with memory.  He reported a possible head trauma in a MVA in the early 1980's, and stated that he had a small scar on his forehead from this injury.  He did not have any further recollection of it.  

Private medical records show that in August 2008, the Veteran was seen in the emergency room for right ankle pain.  He stated that the previous day, he heard it pop while walking.  No prior injury was noted.  X-rays showed mild soft tissue swelling, but no evidence of fracture.  

In April 2010, J.M. Dauphin, M.D. stated that the Veteran felt he had right ankle pain due to his left knee being out of alignment.  He indicated that the complaints were vague and non-specific.  Dr. Dauphin also noted that the Veteran had a back condition that "definitely" had its onset in 1984.  He observed that the problem with this complaint was that the Veteran was not treated or seen in the 1980's in the records he saw.  He noted that the Veteran simply stated this was when the back pain started.  He stated that to tie the back problems to service, additional medical records would be needed.  He further noted that as far as he knew, there were no records of treatment for a back condition in the 1980's.

Social Security Administration records received in April 2013 show that in May 2003, the Veteran reported a 20 year history of lumbar spine pain.

On July 2016 VA psychiatric examination, it was noted that the Veteran reported and demonstrated significant memory impairment.  The Veteran reported periods of blackouts.  The examiner noted that neuropsychological testing in 2006 indicated that the Veteran's pattern of deficits was not consistent with acquired memory problems and suggested possible somatization or malingering.  

VA outpatient treatment records show that in October 2016, the Veteran stated that during service, a hatch hit him on top of his head and he was unconscious.  

      New and material evidence 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As was noted above, the Veteran did not appeal the August 2005 rating decision and it became final.  38 U.S.C. § 7105.  Consequently, new and material evidence to reopen the claim is required before the claims may be considered de novo.

As the prior denial was based on findings that such disabilities, if present, were not shown to be related to his service, for evidence received since to relate to the unestablished facts necessary to substantiate the claims (and be new and material, warranting reopening of the claim), it would have to tend to show that he has the disabilities and that they are etiologically related to a disease, injury, or event in service or were caused or aggravated by a service-connected disability.  

Evidence received since the August 2005 rating decision includes VA medical records, Social Security Administration records and a statement from Dr. Dauphin.  None of the additional evidence added to the record is new evidence that bears positively on the instant claim.  The Veteran again reported a head injury in service.  Such reports are not new as he had reported [undocumented] injuries in service prior to the August 2005 rating decision.  His reports and accounts blackouts and memory problems also were previously documented, and are not new.  No evidence received since August 2005 is new evidence that tends to show that any of the claimed disabilities is etiologically related to his service or to a service-connected disability.  Although he continues to report at least one head injury in service, in June 1997 he had specifically denied any head injury (and he has submitted nothing new to support that such injury occurred).  

Accordingly, nothing new received for the record since the August 2005 rating decision relates materially to the threshold unestablished fact necessary to substantiate the claims of service connection for a sleep disorder, residuals of a head injury, to include amnesia and blackouts, and a lumbar spine disability or raises a reasonable possibility of substantiating such claims.  Hence, the Board finds that new and material evidence has not been received, and that the claims of service connection for a sleep disorder, residuals of a head injury, to include amnesia and blackouts, and a low back disability may not be reopened.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).




	Sciatica 

The Veteran claims that he has sciatica from a fall in service.  His STRs are silent for any complaints or findings pertaining to sciatica.  It is documented that in February 1986 he fell from a ladder; however, his only complaint at that time involved the left knee.  On July 1991 service separation examination neurological evaluation was normal.  He first reported numbness of the legs in 2002, and attributed it to a 1998 MVA.  

There is no competent evidence in the record showing that any sciatica is, or may be, related to the Veteran's service/injury therein.  Whether or not any current sciatica may be related to service/an injury therein (absent evidence of contemporaneous complaints of continuity and with evidence of an intercurrent postservice injury) is a medical question that is beyond the scope of lay observation or common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and has not presented any medical opinion or treatise evidence supporting his claim that he has sciatica from a fall in service (when no related complaints were noted).  His opinion in the matter has no probative value.  The preponderance of the evidence is against this claim; the appeal in this matter must be denied.

	Right ankle

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sough.

It is not in dispute that the Veteran's right ankle problems were first manifested many years after service.  HIs theory of entitlement is one of secondary service connection, i.e., that a right ankle disability was caused or aggravated by his service-connected left knee disability.  Whether or not a service-connected knee disability in one extremity may cause or aggravates an ankle disability in the other is a medical question.  The Veteran has not presented any medical evidence that suggests that any right ankle problems are related to his service-connected left knee disability.  Notably, when he first sought treatment for his right ankle in August 2008, he did not attribute it to his left knee; denied previous injury; and stated that he heard it pop while walking.  His current allegations to the contrary are self-serving, and have no probative value.   The preponderance of the evidence is against the claim of service connection for a right ankle disability.  Accordingly, the appeal in this matter must be denied.


ORDER

The appeals to reopen claims of service connection for a sleep disorder, a low back disability, and residuals of a head injury, to include posttraumatic amnesia and blackouts, are denied.

Service connection for sciatica is denied.

Service connection for a right ankle disability is denied.


REMAND

Regarding the rating for left knee chondromalacia (and whether a reduction in the rating from 20 percent to 10 percent effective November 1, 2011 was proper), VA outpatient treatment records show that the Veteran has been receiving ongoing treatment for the left knee, and suggest a worsening of the disability.  The most recent VA examination to assess the knee was conducted in October 2010, more than seven years ago.  In light of the suggestion of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess the disability is necessary.
The January 2013 Board remand noted that the record raised the issue of a TDIU rating, and directed the AOJ to adjudicate such claim.  The record reflects no action in response.  Corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 

The claim of entitlement to SMC is inextricably intertwined with the claims being remanded, and consideration of the appeal in the matter must be deferred.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for left knee chondromalacia since March 2017, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of his left knee disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on occupational and daily activity functions due to the disability.  

The examiner must include rationale with all opinions

6.  The AOJ should then review the record, develop and adjudicate the claim for a TDIU rating, and readjudicate the remaining claims.  If any remains denied (and if the Veteran perfects an appeal of any denial of TDIU), the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


